Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

 Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the antepenultimate line of claim 19, “print recognition pattern” is indefinite because it lacks antecedent basis.  Similar indefiniteness exists in claim 20.  In the penultimate line of claim 19, “a hollow region” is indefinite because it is unclear as to whether the “hollow region” in line 3 of claim 19 is referenced or an entirely different hollow region.  Similar indefiniteness exists in claim 20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2017/0147850).

As per claim 1 Liu et al depicts in figure 8 & discloses:   A touch panel { figure 3 }, comprising: a touch film layer 1 { figure 8 & [0041] the touching structure may be formed as a part of the display panel, as an example, the touch sensing electrode and the touch driving electrode are all formed on an outer surface (i.e., On-cell type) of an upper substrate (such as a color filter substrate) of the display panel, or formed in the display panel (i.e., In-cell type), or all formed on the color filter substrate or the array substrate, or formed on the color filter substrate and the array substrate respectively. } and a fingerprint recognition film layer 1003 and the touch film layer 1 being insulated from the fingerprint recognition film layer 1003 { [0041] The touch sensing electrode and the touch driving electrode are electrically insulated from the fingerprint sensor pattern 1003 respectively to prevent a mutual interference. }; wherein an orthographic projection { figure 4 }  of the fingerprint recognition film layer 1003 on the touch panel at least partially coincides with an orthographic projection { figure 4 }  of the touch film layer 1 on the touch panel { Note: figures 4 & 8 shows fingerprint recognition film layer 1003 coinciding with touch film layer 1 }; wherein the touch film layer 1 comprises a plurality of first electrodes and a plurality of second electrodes { [0041] The touching structure may comprises a touch sensing electrode and a touch driving electrode when fabricated based on mutual capacitance principle, wherein the touch sensing electrode and the touch driving electrode may be formed on one of the color filter substrate and the array substrate. Moreover, the touch sensing electrode and the touch driving electrode may be arranged at least the whole display region; alternatively, the touch sensing electrode and the touch driving electrode may further extend beyond the display region partly.}, and the fingerprint recognition film layer 1003 is arranged at either side of the touch film layer 1, or the fingerprint recognition film layer 1003 is arranged between the plurality of first electrodes and the plurality of second electrodes of the touch film layer 1.  { Note: figures 4 & 8 show the claimed arrangement(s) of the fingerprint recognition layer 1003 and the touch film layer 1 }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0147850) in view of Han et al (US 2017/0091508).

Regarding claims 2-18, specifically claims 2 and 11, Liu et al is silent as to: fingerprint recognition patterns arranged in an array.

With respect to claim 2 HAN et al discloses: The touch panel 110 according to claim 1, wherein the fingerprint recognition film layer 114 comprises a plurality of fingerprint recognition patterns arranged in an array { [0066] The first transparent electrode Txb may include a plurality of first transparent patterns having a shape, such as a rectangle, a diamond shape, a honeycomb, a circle, or an oval, and connection parts interconnecting the plurality of first transparent patterns in the first direction.} , and wherein the plurality of fingerprint recognition patterns are arranged such that an orthographic projection of the fingerprint recognition pattern on the touch panel 110 at least partially coincides with an orthographic projection of the first electrodes 111 (Tx1-Tx4) and the second electrodes 112 (Rx1-Rx3) in the touch film layer 113 on the touch panel 110. {figures 2 & 3}

With respect to claim 3 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of fingerprint recognition patterns comprises a first fingerprint recognition pattern; wherein the first fingerprint recognition pattern is arranged such that an orthographic projection of the first fingerprint recognition pattern on the touch panel 110 is located at an insulating INS and intersecting region of the plurality of first electrodes 111 (Tx1-Tx4) and the plurality of second electrodes 112 (Rx1-Rx3). {figures 2-5}

With respect to claim 4 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of fingerprint recognition patterns comprises a second fingerprint recognition pattern; wherein each of the plurality of first electrodes 111 (Tx1-Tx4) and the plurality of second electrodes 112 (Rx1-Rx3) comprises a plurality of grid electrodes with a hollow pattern { [0067] The first metal electrode Txa may be made of the low resistance metal material, such as Al, AlNd, Mo, MoTi, Cu, Cr, Ag, or an Ag-series alloy, and may be disposed on the first transparent patterns of the first transparent electrode Txb. The first metal electrode Txa may further include a first opening portion through which some region of the first transparent patterns may be exposed.}, wherein the plurality of grid electrodes with a hollow pattern are arrange such that an orthographic projection of the second fingerprint recognition pattern on the touch panel 110 coincides with an orthographic projection of the hollow pattern of the grid electrode on the touch panel 110. {figures 2-5}

With respect to claim 6 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of first electrodes 111 (Tx1-Tx4) and the plurality second electrodes 112 (Rx1-Rx3) in the touch film layer 113 are arranged crossedly in a same layer. {figure 3}

With respect to claim 7 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of first electrodes 111 (Tx1-Tx4) and the plurality of second electrodes 112 (Rx1-Rx3) in the touch film layer 113 are arranged to overlap in different layers. {figures 2-3}

With respect to claim 8 HAN et al discloses: The touch panel 110 according to claim 2, wherein the touch panel 110 further comprises a lead 116 connecting to the plurality of fingerprint recognition patterns {figures 3 &  [0066] The first transparent electrode Txb may include a plurality of first transparent patterns having a shape, such as a rectangle, a diamond shape, a honeycomb, a circle, or an oval, and connection parts interconnecting the plurality of first transparent patterns in the first direction. }, wherein the plurality of fingerprint recognition patterns is arranged such that an orthographic projection of the lead 116 connecting to the plurality of fingerprint recognition patterns on the touch panel 110 coincides with the orthographic projection of the plurality of first electrodes 111 (Tx1-Tx4) and/or the plurality of second electrodes 112 (Rx1-Rx3) in the touch film layer 113 on the touch panel 110. {figures 2-3}

With respect to claim 9 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of fingerprint recognition patterns are arranged at either side of the touch film layer 113. {figure 2}

With respect to claim 10 HAN et al discloses: The touch panel 110 according to claim 2, wherein the plurality of fingerprint recognition patterns are arranged between the plurality of first electrodes 111 (Tx1-Tx4) and the plurality of second electrodes 112 (Rx1-Rx3) of the touch film layer 113. {figure 2}

With respect to claim 11 HAN et al discloses: The touch panel 110 according to claim 1, wherein the plurality of second electrode 112 (Rx1-Rx3) patterns are insulated and intersecting with the plurality of first electrode 111 (Tx1-Tx4) patterns {figure 3}; the fingerprint recognition film layer 114 comprises a plurality of fingerprint recognition patterns, {[0066] The first transparent electrode Txb may include a plurality of first transparent patterns having a shape, such as a rectangle, a diamond shape, a honeycomb, a circle, or an oval, and connection parts interconnecting the plurality of first transparent patterns in the first direction. }, wherein the plurality of fingerprint recognition patters are arranged such that an orthographic projection of the plurality of fingerprint recognition patterns on the touch panel 110 is located in a hollow region of the plurality of first and second electrode patterns of the touch film layer 113 {figures 2-3 & [0067] The first metal electrode Txa may be made of the low resistance metal material, such as Al, AlNd, Mo, MoTi, Cu, Cr, Ag, or an Ag-series alloy, and may be disposed on the first transparent patterns of the first transparent electrode Txb. The first metal electrode Txa may further include a first opening portion through which some region of the first transparent patterns may be exposed.}, wherein the plurality fingerprint recognition patterns comprise a plurality of fingerprint driving electrodes Txa –Txb extending in a third direction, and a plurality of fingerprint sensing electrodes Rxa – Rxb extending in a fourth direction; and the plurality of fingerprint driving electrodes are insulated INS and intersect with the plurality of fingerprint sensing electrodes. {figures 3-5}

With respect to claim 12 HAN et al discloses: The touch panel 110 according to claim 11, wherein the plurality of fingerprint recognition patterns are insulatedly INS embedded in the hollow region. {figures 3-5 & [0067] The first metal electrode Txa may be made of the low resistance metal material, such as Al, AlNd, Mo, MoTi, Cu, Cr, Ag, or an Ag-series alloy, and may be disposed on the first transparent patterns of the first transparent electrode Txb. The first metal electrode Txa may further include a first opening portion through which some region of the first transparent patterns may be exposed.}

With respect to claim 13 HAN et al discloses: The touch panel 110 according to claim 11, wherein in the fingerprint recognition film layer 114, leads of each of the plurality of fingerprint driving electrodes Tx1-Tx4 are connected to different first pins 116 correspondingly, and leads of each of the plurality of fingerprint sensing electrodes Rx1-Rx3 are connected to different second pins {pins near element 130 in figure 2 } correspondingly. 

With respect to claim 14 HAN et al discloses: The touch panel 110 according to claim 11, wherein in each of the plurality of fingerprint recognition patterns {figures 3 &  [0066] The first transparent electrode Txb may include a plurality of first transparent patterns having a shape, such as a rectangle, a diamond shape, a honeycomb, a circle, or an oval, and connection parts interconnecting the plurality of first transparent patterns in the first direction. }, leads of each of the plurality of fingerprint driving electrodes Tx1-Tx4 are connected to different first pins 116 correspondingly, and leads of each of the plurality of fingerprint sensing electrodes Rx1-Rx3 are connected to different second pins {pins near element 130 in figure 2 }  correspondingly; wherein each of the plurality of fingerprint recognition fingerprint driving electrodes Tx1-Tx4 and a number of fingerprint sensing electrodes Rx1-Rx3, wherein the number of fingerprint driving electrodes Tx1-Tx4 of different fingerprint recognition patterns are commonly connected to the same first pin, and the number of fingerprint sensing electrodes Rx1-Rx3 from different fingerprint recognition patterns are commonly connected to the same second pin. {figure 2 & Note: commonly connected is seen as connected to the ground, which would be inherent in Han et al}

With respect to claim 15 HAN et al discloses: The touch panel 110 according to claim 11, wherein in the plurality of fingerprint recognition patterns, leads of the plurality of fingerprint driving electrodes Tx1-Tx4 and leads of the plurality of fingerprint sensing electrodes Rx1-Rx3 are drawn from either side of an electrode unit; or the leads of the plurality of fingerprint driving electrodes Tx1-Tx4 and leads of the plurality of fingerprint sensing electrodes Rx1-Rx3 are respectively drawn from both sides of the electrode unit. {figures 2 & 3}

With respect to claim 16 HAN et al discloses: The touch panel 110 according to claim 1, further comprising: a display film layer, wherein the display film layer comprises a plurality of illuminating sub-pixels arranged in an array; in the plurality of fingerprint recognition patterns, an orthographic projection of each the plurality of fingerprint driving electrodes Tx1-Tx4 and/or of each the plurality of fingerprint sensing electrodes Rx1-Rx3 on the touch panel 110 are adjacent with an orthographic projection of the plurality of illuminating sub-pixels in the display film layer on the touch panel 110. { figures 3 and 22-24 & [0132] With reference to FIG. 22, the display device to which the fingerprint sensor array according to any one of the first to seventh embodiments of the present disclosure may be applied may include pixel areas PA, e.g., open areas in which light for displaying data is output, and a bank or black matrix area BA defining the pixel areas PA, e.g., a non-open area. The display device of FIG. 22 may include, for example, a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, and an electrophoretic display.  Note: sub-pixels arranged in an array are inherent in the exemplary displays }

With respect to claim 17 HAN et al discloses: The touch panel 110 according to claim 16, wherein the plurality of fingerprint recognition patterns are made of a transparent conductive material or a metal material. { [0066] Each of the first electrodes Tx1-Tx4 may include a first metal electrode Txa made of a low-resistance metal material and a first transparent electrode Txb made of a transparent conductive material. The first transparent electrode Txb may be made of the transparent conductive material, such as indium tin oxide (ITO), indium zinc oxide (IZO), or gallium-doped zinc oxide (GZO), and may be disposed on the base layer BL. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch panel of Liu et al with fingerprint recognition patterns arranged in an array as taught by Han et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a touch panel with fingerprint recognition patterns arranged in an array to prevent “the dead zone of a touch function from occurring in the area of the fingerprint sensor of a touch screen and of preventing touch performance from being deteriorated because the amount of mutual capacitance is increased by configuring touch electrodes in a fine pattern.”  See [0016] of Han et al.

Regarding claims 5 and 18 Han et al is silent as to: specific electrode line width and spacing of electrodes and fingerprint recognition patterns.

.

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the inclusion of the language
wherein the at least one predetermined hollow region and the plurality of fingerprint recognition patterns are arranged such that an orthographic projection of the plurality of fingerprint recognition patterns on the touch panel are located in at least one predetermined hollow region of the touch film layer, and the fingerprint recognition patterns [sic] is embedded insulatively in the [sic] hollow region of an electrode unit of the touch driving electrode and the touch sensing electrode.

This is neither taught nor disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd